                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                             FLINT DIVISION

J & J SPORTS PRODUCTIONS, INC.,

              Plaintiff,                                 Case No. 17-cv-11309
                                                         Hon. Matthew F. Leitman
v.

JUSTIN AND MILAD, INC., "PALACE
HOOKAH LOUNGE", AND JOSEPH
SHABA AND MILAD F. TOMA,
Individually, jointly and severally,

              Defendants.


                            DEFAULT JUDGMENT

      THIS MATTER is before the court on Plaintiff’s Motion for entry of a

judgment in favor of Plaintiff and against Defendants. The court has reviewed the

Motion, and a hearing was held in open court on 05/28/2019 at 10:00 AM. The Court

is satisfied that the Motion should be granted. NOW, THEREFORE,

      1.     IT IS HEREBY ORDERED that Judgment is entered in favor of the

Plaintiff and against the Defendants, JUSTIN AND MILAD, INC. AND JOSEPH

SHABA, pursuant to Fed. R. Civ. P. 55(b), AND MILAD F. TOMA, pursuant to

Fed. R. Civ. P. 37(b)(2)(A)(vi), jointly and severally, in the amount of $37,983.15,

calculated as follows:
a. Statutory damages in the amount of twenty thousand dollars

   ($20,000.00), pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II),

   representing $10,000.00 in statutory damages for the display of the

   Floyd Mayweather, Jr. v. Marcos Maidana, WBC Welterweight

   Championship Fight Program on May 3, 2014, and $10,000.00 in

   statutory damages for the display of the "Mayhem" Floyd

   Mayweather, Jr. v. Marcos Rene Maidana, II WBC World

   Lightweight Championship Fight Program on 09/13/2014; and

b. Enhanced    statutory   damages    pursuant   to   47   U.S.C.   §

   605(e)(3)(C)(ii) in the amount of $5,000.00, representing $2,500.00

   in enhanced damages for the display of the Floyd Mayweather, Jr.

   v. Marcos Maidana, WBC Welterweight Championship Fight

   Program on May 3, 2014, and $2,500.00 in enhanced damages for

   the display of the "Mayhem" Floyd Mayweather, Jr. v. Marcos Rene

   Maidana, II WBC World Lightweight Championship Fight Program

   on 09/13/2014; and

c. Attorney fees in the amount of $11,833.50 and costs in the amount

   of $1,149.65, pursuant to 47 U.S.C. §605(e)(3)(B)(iii); and

d. Collection of the attorney fees and costs listed in paragraph 1.c.

   above is limited to the amount of $9,555.00 in attorney fees, and
         $1,058.72 in costs as to Milad F. Toma. Nothing in this judgment,

         however, requires the Plaintiff to provide any defendant with a

         satisfaction of judgment, unless and until the entire judgment is

         satisfied in full.

2.    IT IS FURTHER ORDERED AND ADJUDGED that unless and until this

      judgment is satisfied in full, any outstanding balance owing to the judgment

      creditor shall accrue judgment interest as provided by 28 U.S.C. § 1961.

3.    IT IS FURTHER ORDERED AND ADJUDGED that this court will retain

      jurisdiction over the collection and liquidation of this judgment.

4.    IT IS FURTHER ORDERED AND ADJUDGED that this Judgment

      disposes of all matters in the case as of the date of the Judgment, and the case

      is closed.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: May 30, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 30, 2019, by electronic means and/or ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764
